Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to applicant amendment/remarks filed 05/11/2018.   Claims 1 through 20 are pending.    


Response to Arguments


     Response to applicant’s argument with respect to rejected claims 1-7 is moot in view of FILING the TERMINAL DISCLAIMER that is approved on 1 with respect to U. S. Parent Patent No. 10,856,239 B2 (Jeon et al., US application 16/586,515), therefore, the Double Patenting Claim Rejections with respect to claims 1 through 7 withdrawn that puts the application in condition for allowance as the new added claims 8-28 limitations are similar to original claims. 
Allowable Subject Matter

     Claims 1 through 28 are allowed.

Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: the U. S. Parent No. 10,856,239 B2 (Jeon et al., US application 16/586,515) claims are similar to pending claim limitations of instant application, as the allowed U. S. Patent No. 10,856,239 B2 is double patented with instant application that puts the instant application in condition for allowance, therefore, claims 1 through 28 are allowed.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
January 15, 2022